      Case: 1:18-cv-02474 Document #: 30 Filed: 10/08/18 Page 1 of 2 PageID #:89



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GEORGE MOORE,

                       Plaintiff,

       v.                                            Case No. 1:18-cv-02474

BENJAMIN RUPORT,

                       Defendant.




                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff, GEORGE MOORE, and Defendant, BENJAMIN RUPORT, by and through

their attorneys, hereby stipulate to the dismissal of this action without prejudice, pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear its own costs and attorneys’ fees.


By:    /s/ David B. Levin                             By:     /s/ Benjamin Ruport
       Attorney for Plaintiff                                 Defendant, Pro Se
       Illinois Attorney No. 6212141                          1536 Lakehills Drive
       Law Offices of Todd M. Friedman P.C.                   El Dorado Hills, CA 95762
       333 Skokie Blvd, Suite 103                             Phone: (916) 613-5794
       Northbrook, IL 60062                                   btruport@yahoo.com
       Phone: (224) 218-0882
       dlevin@toddflaw.com
     Case: 1:18-cv-02474 Document #: 30 Filed: 10/08/18 Page 2 of 2 PageID #:90



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018 a copy of the foregoing Stipulation of Dismissal

Without Prejudice, was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt. In

addition, on October 8, 2018, a copy was sent via First-Class U.S. Mail to Defendant Benjamin

Ruport at the address above.


                                                     /s/ David B. Levin
                                                     Attorney for Plaintiff




                                                2
